Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 1 of 121 PAGEID #: 28017




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


  IN RE: DAVOL, INC./C.R. BARD,
                                                 Case No. 2:18-md-2846
  INC., POLYPROPYLENE HERNIA
  MESH PRODUCTS LIABILITY
  LITIGATION
                                                 JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al.,
  Case No. 2:18-cv-01509


                    PLAINTIFF’S PROPOSED CHANGES
   TO THE COURT’S DRAFT FINAL JURY INSTRUCTIONS AND VERDICT FORMS

         Plaintiff Steven Johns, through Co-Lead Counsel for the Plaintiffs’ Steering Committee,

submits the following proposed changes to the Court’s draft Final Jury Instructions and Verdict

Forms.

Dated: September 7, 2021                           Respectfully submitted,

                                                   /s/ David J. Butler
                                                   Plaintiffs’ Liaison Counsel
                                                   David J. Butler (0068455)
                                                   TAFT STETTINIUS & HOLLISTER LLP
                                                   65 East State Street, Suite 1000
                                                   Columbus, OH 43215-4213
                                                   Tel: (614) 221-2838
                                                   Fax: (614) 221-2007
                                                   Email: dbutler@taftlaw.com

                                                   Timothy M. O’Brien
                                                   Plaintiffs’ Co-Lead Counsel
                                                   Florida Bar No. 055565
                                                   LEVIN, PAPANTONIO, RAFFERTY,
                                                   PROCTOR, BUCHANAN, O’BRIEN, BARR
                                                   & MOUGEY, P.A.
                                                   316 South Baylen St., Ste. 600
                                                   Pensacola, FL 32502
                                                   Tel: (850) 435-7084
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 2 of 121 PAGEID #: 28018




                                          Fax: (850) 436-6084
                                          Email: tobrien@levinlaw.com

                                          Kelsey L. Stokes
                                          Plaintiffs’ Co-Lead Counsel
                                          Texas Bar No. 24083912
                                          FLEMING, NOLEN & JEZ, L.L.P.
                                          2800 Post Oak Blvd., Suite 4000
                                          Houston, TX 77056-6109
                                          Tel: (713) 621-7944
                                          Fax: (713) 621-9638
                                          Email: kelsey_stokes@fleming-law.com

                                          Attorneys for Plaintiffs




                                     ii
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 3 of 121 PAGEID #: 28019




                                        Table of Contents
Instruction No. 1 – Province of the Court ........................................................................................ 1

Instruction No. 2 – Province of the Jury .......................................................................................... 2

Instruction No. 3 – All Persons Equal Before the Law ..................................................................... 3

Instruction No. 4 – Corporations ..................................................................................................... 4

Instruction No. 5 – Duties of the Jury .............................................................................................. 5

Instruction No. 6 – Evidence ........................................................................................................... 6

Instruction No. 7 – Inadmissible and Stricken Evidence .................................................................. 7

Instruction No. 8 – Stipulations and Admissions ............................................................................. 8

Instruction No. 9 – Direct and Circumstantial Evidence .................................................................. 9

Instruction No. 10 – Inferences Defined ........................................................................................ 10

Instruction No. 11 – Credibility of Witnesses ................................................................................ 11

Instruction No. 12 – Expert Witnesses ........................................................................................... 13

Instruction No. 13 – Evaluation of Deposition Testimony ............................................................. 14

Instruction No. 14 – Burden of Proof ............................................................................................ 15

Instruction No. 15 – Preponderance of the Evidence...................................................................... 16

Instruction No. 16 – Clear and Convincing Evidence .................................................................... 17

Instruction No. 17 – If You Find or If You Decide ........................................................................ 18

Instruction No. 18 – General Statement of Issues .......................................................................... 19

Instruction No. 19 – Fault Defined ................................................................................................ 21




                                                                    i
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 4 of 121 PAGEID #: 28020




Instruction No. 20 – Cause Defined ............................................................................................... 22

Instruction No. 21 – Negligence – Definiton of Negligence for Design Defect Claim .................... 28

Instruction No. 22 – Negligence – Elements of Design Defect Negligence Claim .......................... 29

Instruction No. 23 – Negligence – Duty of Designer ..................................................................... 30

Instruction No. 24 – Negligence – Duty to Warn ........................................................................... 31

Instruction No. 25 – Negligence – Elements of Failure to Adequately Warn Negligence Claim ..... 32

Instruction No. 26 – Negligence – Definition of Adequate Warning .............................................. 33

Instruction No. 27 – Definiton of Unreasonably Dangerous ........................................................... 34

Instruction No. 28 – Negligence – Learned Intermediary ............................................................... 35

Instruction No. 29 – Strict Liability – Introduction ........................................................................ 36

Instruction No. 30 – Strict Liability – Elements of a Claim for a Design Defect ............................ 44

Instruction No. 31 – Strict Liability – Definition of Design Defect ................................................ 45

Instruction No. 32 – Industry Standard .......................................................................................... 46

Instruction No. 33 – Strict Liability – Definition of Unreasonably Dangerous ............................... 47

Instruction No. 34 – Strict Liability – Duty to Warn ...................................................................... 48

Instruction No. 35 – Strict Liability – Elements of Claim for Failure to Adequately Warn ............. 49

Instruction No. 36 – Strict Liability – Definition of Adequate Warning ......................................... 50

Instruction No. 37 – Strict Liability – Definition of Unreasonbly Dangerous ................................. 51

Instruction No. 38 – Strict Liability – Learned Intermediary .......................................................... 52




                                                                 ii
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 5 of 121 PAGEID #: 28021




Instruction No. 39 – Strict Liability – Presumption that a Warning Would Have Been Read and

         Followed ........................................................................................................................... 53

Instruction No. 40 – Strict Liability – Presumption that a Warning Will Be Read and Followed .... 54

Instruction No. 41 – Definition of State of the Art ......................................................................... 55

Instruction No. 42 – Conformity with Government Standard ......................................................... 56

Instruction No. 43 – Breach of Warranty – Definiton of Warranty ................................................. 57

Instruction No. 44 – Breach of Express Warranty – Creation of an Express Warranty ................... 58

Instruction No. 45 – Breach of Express Warranty – Description of Goods ..................................... 60

Instruction No. 46 – Breach of Express Warranty – What is Not Required to Create an Express

         Warranty ........................................................................................................................... 61

Instruction No. 47 – Breach of Express Warranty – Objective Standard to Create an Express

         Warranty ........................................................................................................................... 62

Instruction No. 48 – Breach of Express Warranty – Elements of Claim ......................................... 63

Instruction No. 49 – Breach of Implied Warranty – Elements of Implied Warranty of

         Merchantability Claim ....................................................................................................... 64

Instruction No. 50 – Breach of Implied Warranty – Creation of an Implied Warranty of Fitness for a

         Particular Purpose.............................................................................................................. 65

Instruction No. 51 – Breach of Implied Warranty – Elements of Claim for Breach of an Implied

         Warranty for a Particular Purpose ...................................................................................... 66

Instruction No. 52 – Fraud – Elements of Fraud ............................................................................ 67

Instruction No. 53 – Negligent Misrepresentation – Elements of Negligent Misrepresentation ...... 68



                                                                     iii
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 6 of 121 PAGEID #: 28022




Instruction No. 54 – Reckless False Statement .............................................................................. 69

Instruction No. 55 – Recovery for Misrepresentation of Fact ......................................................... 70

Instruction No. 56 – Important Statement of Fact .......................................................................... 71

Instruction No. 57 – Duty to Speak the Whole Truth ..................................................................... 72

Instruction No. 58 – Intent to Induce Reliance ............................................................................... 73

Instruction No. 59 – Intent............................................................................................................. 74

Instruction No. 60 – Reasonable Reliance ..................................................................................... 75

Instruction No. 61 – Concealment of Fraudulent Non-Disclosure .................................................. 76

Instruction No. 62 – Damages – Introduction ................................................................................ 77

Instruction No. 63 – Damages – Proof of Damages ....................................................................... 78

Instruction No. 64 – Damages – Economic Damages Defined ....................................................... 79

Instruction No. 65 – Damages – Noneconomic Damages Defined ................................................. 80

Instruction No. 66 – Fraud and Negligent Misrepresentation – Compensatory Damages ................ 81

Instruction No. 67 – Damages – Susceptibility to Injury ................................................................ 82

Instruction No. 68 – Damages – Arguments of Counsel not Evidence of Damages ........................ 83

Instruction No. 69 – Damages – Further Instructions to be Given .................................................. 84

Instruction No. 70 – Deliberations and Verdict Information .......................................................... 86

Instruction No. 71 – Duty to Deliberate ......................................................................................... 87

Instruction No. 72 – Experiments, Research, and Investigation ..................................................... 88

Instruction No. 73 – Instructions and Form Do Not Recommend Any Particular Verdict ............... 89



                                                                    iv
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 7 of 121 PAGEID #: 28023




Instruction No. 74 – Notify Court Security Officer When Verdict is Ready ................................... 90

Instruction No. 75 – Written Instructions ....................................................................................... 91

Instruction No. 76 – Form of Verdict............................................................................................. 92

JURY VERDICT FORMS ............................................................................................................ 94




                                                                 v
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 8 of 121 PAGEID #: 28024




                                           Instruction No. 1

                                    PROVINCE OF THE COURT

         Ladies and Gentlemen of the Jury:

         Now that you have heard the evidence and the arguments, the time has come to instruct you

as to the law governing the case.

         Although you as jurors are the sole judges of the facts, you are duty bound to follow the law

as stated in the instructions of the Court and to apply the law so given to the facts as you find them

from the evidence before you.

         You are not to single out any one instruction alone as stating the law but must consider the

instructions as a whole.

         Neither are you to be concerned with the wisdom of any rule of law. Regardless of any

opinion that you may have as to what the law ought to be, it would be a violation of your sworn

duty to base a verdict upon any other view of the law than that given in the instructions of the

Court.



References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

Instructions.




                                                   1
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 9 of 121 PAGEID #: 28025




                                          Instruction No. 2

                                    PROVINCE OF THE JURY

       You have been chosen and sworn as jurors in this case to try the issues of fact presented by

Plaintiff Steven Johns, whom I will refer to as “Plaintiff,” “Steven Johns,” or “Mr. Johns.” The

Plaintiff filed his cases against Defendants Davol, Inc. and C.R Bard, Inc., referred to by me as

“Defendants,” “Davol,” or “Bard.”

       You are to perform this duty without bias or prejudice as to any party. The law does not

permit jurors to be governed by sympathy, prejudice, or public opinion. The parties and the public

expect that you will carefully and impartially consider all the evidence, follow the law as stated by

the Court, and reach a just verdict, regardless of the consequences.



References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

Instructions.




                                                  2
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 10 of 121 PAGEID #: 28026




                                            Instruction No. 3

                           ALL PERSONS EQUAL BEFORE THE LAW

        This case should be considered and decided by you as an action between persons of equal

 standing in the community, or equal worth, and holding the same or similar stations in life. A

 corporation is entitled to the same fair trial as a private individual. All persons, including

 corporations, stand equal before the law, and are to be dealt with as equals in a court of justice.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                     3
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 11 of 121 PAGEID #: 28027




                                             Instruction No. 4

                                            CORPORATIONS

         Defendants are corporations and act or fail to act when their officers, employees, or agents

 act or fail to act within the scope of their duties or authority.



 References: MUJI 2d, CV2801; Jones v. Cyprus, 944 P.2d 357 (Utah 1997) (affirming the district

 court’s jury instructions taken from MUJI but noting “ we explicitly distinguish Utah law from the

 MUJI. That is, the MUJI are merely advisory and do not necessarily represent correct statements of

 Utah law.”).




                                                      4
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 12 of 121 PAGEID #: 28028




                                           Instruction No. 5

                                       DUTIES OF THE JURY

        Counsel in this case may have referred to some of the governing rules of law in their

 arguments. If, however, any difference appears to you between the law as stated by counsel and

 that stated by the Court in these instructions, you are of course to be governed by the Court’s

 instructions.

        Nothing I say in these instructions is to be taken as an indication that I have any opinions

 about the facts of the case, or what that opinion is. It is not my function to determine the facts, but

 rather yours.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    5
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 13 of 121 PAGEID #: 28029




                                           Instruction No. 6

                                              EVIDENCE

        The evidence in this case consists of the sworn testimony of the witnesses and all the exhibits

 which have been received into evidence. The following things are not evidence, and you must not

 consider them as evidence in deciding the facts of this case: (1) statements and arguments of the

 attorneys; (2) questions and objections of the attorneys; (3) testimony that I instruct you to disregard;

 and (4) anything you may see or hear when court is not in session even if what you see or hear is done

 or said by one of the parties or by one of the witnesses.

        You are to consider only the evidence in the case. However, you are not limited to the bald

 statements of the witnesses. You are permitted to draw from the facts which you have found have

 been proved, such reasonable inferences as seem justified in the light of your own experience. This

 is to say, from the facts which have been proved, you may draw an inference based upon reason and

 common sense.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    6
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 14 of 121 PAGEID #: 28030




                                           Instruction No. 7

                         INADMISSIBLE AND STRICKEN EVIDENCE

        It is the duty of the lawyers to object when the other side offers testimony or other materials

 which a lawyer believes are not properly admissible in evidence. If, during the course of the trial, I

 sustained an objection by one lawyer to a question asked by the other lawyer, you are to disregard

 the question and you must not guess about what the answer would have been. If a question was

 asked and the witness answered it, and I ruled that you should not consider the answer, then you

 must disregard both the question and the answer in your deliberations just as if the question and

 answer had never been spoken.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   7
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 15 of 121 PAGEID #: 28031




                                           Instruction No. 8

                               STIPULATIONS AND ADMISSIONS

        Statements and arguments of the lawyers are not evidence in the case, unless made as an

 admission or stipulation of fact. A stipulation is an agreement between both sides that certain facts

 are true. An admission means that certain facts are not disputed. When the lawyers on both sides

 stipulate or agree to the existence of a fact, you must, unless instructed otherwise, accept the

 stipulation as evidence, and regard that fact as proved.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    8
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 16 of 121 PAGEID #: 28032




                                           Instruction No. 9

                         DIRECT AND CIRCUMSTANTIAL EVIDENCE

        There are, generally speaking, two types of evidence from which a jury may properly find

 the truth as to the facts of a case. One is direct evidence, such as the testimony of an eyewitness.

 The other is indirect or circumstantial evidence, meaning the proof of a chain of circumstances

 pointing to the existence or non-existence of certain facts.

        As a general rule, the law makes no distinction between direct or circumstantial evidence,

 but simply requires that the jury find the facts in accordance with the preponderance of all the

 evidence.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    9
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 17 of 121 PAGEID #: 28033




                                          Instruction No. 10

                                     INFERENCES DEFINED

        Inferences are deductions or conclusions which reason and common sense lead you to draw

 from facts that have been established by the evidence in the case.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                  10
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 18 of 121 PAGEID #: 28034




                                          Instruction No. 11

                                  CREDIBILITY OF WITNESSES

        You, as jurors, are the sole judges of the credibility of the witnesses and the weight their

 testimony deserves. You may be guided by the appearance and conduct of the witness, or by the

 manner in which the witness testifies, or by the character of the testimony given, or by evidence to

 the contrary of the testimony given.

        You should carefully scrutinize all the testimony given, the circumstances under which each

 witness has testified, and every matter in evidence which tends to show whether a witness is worthy

 of belief. Consider each witness’s intelligence, motive and state of mind, and demeanor or manner

 while on the stand. Consider the witness’s ability to observe the matters as to which he or she

 impresses you as having an accurate recollection of these matters. Consider also any relation each

 witness may bear to either side of the case; the manner in which each witness might be affected by

 the verdict; and the extent to which each witness is either supported or contradicted by other

 evidence in the case.

        Inconsistencies or discrepancies in the testimony of a witness, or between the testimonies of

 different witnesses, may or may not cause the jury to discredit such testimony. Two or more

 persons witnessing an incident or a transaction may see or hear it differently; and innocent

 misrecollection, like failure of recollection, is not an uncommon experience. In weighing the effect

 of a discrepancy, always consider whether it pertains to a matter of importance or an unimportant

 detail, and whether the discrepancy results from innocent error or intentional falsehood.

        After making your own judgment, you will give the testimony of each witness such weight,

 if any, as you may think it deserves.




                                                   11
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 19 of 121 PAGEID #: 28035




        Also, the weight of the evidence is not necessarily determined by the number of witnesses

 testifying to the existence or non-existence of any fact. You may find the testimony of a small

 number of witnesses as to any fact is more credible than the testimony of a larger number of

 witnesses to the contrary.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                  12
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 20 of 121 PAGEID #: 28036




                                           Instruction No. 12

                                        EXPERT WITNESSES

        You have heard from witnesses who are experts in a particular field because of their special

 education, knowledge, and/or experience. Such expert witness testimony is admitted for whatever

 assistance it may provide to help you arrive at a just verdict.

        As with other witnesses, the duty of deciding what weight to give to the testimony of an

 expert witness rests on you alone. In deciding what weight to give to an expert’s testimony, you

 may consider the expert’s skill, experience, knowledge, veracity, and familiarity with the facts of

 this case. You should also apply the same rules that apply to other witnesses when testing the

 credibility of each expert witness and deciding what weight to give his or her testimony.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    13
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 21 of 121 PAGEID #: 28037




                                        Instruction No. 13

                        EVALUATION OF DEPOSITION TESTIMONY

         The testimony of certain witnesses was presented by videotape deposition. You should give

 this testimony the same consideration you would give it had the witness personally appeared

 in court.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                 14
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 22 of 121 PAGEID #: 28038




                                          Instruction No. 14

                                       BURDEN OF PROOF

        Unless I instruct you otherwise, the burden of proof in this case is on the Plaintiff, Mr.

 Johns, to prove his claims and any damages by a preponderance of the evidence, which I will define

 for you.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   15
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 23 of 121 PAGEID #: 28039




                                            Instruction No. 15

                             PREPONDERANCE OF THE EVIDENCE

         You may have heard that in a criminal case proof must be beyond a reasonable doubt, but

 this is not a criminal case. In a civil case such as this one, a different level of proof applies: proof

 by a preponderance of the evidence.

         When I tell you that a party has the burden of proof or that a party must prove something by

 a “preponderance of the evidence,” I mean that the party must persuade you, by the evidence, that

 the fact is more likely to be true than not true.

         Another way of saying this is proof by the greater weight of the evidence, however slight.

 Weighing the evidence does not mean counting the number of witnesses nor the amount of

 testimony. Rather, it means evaluating the persuasive character of the evidence. In weighing the

 evidence, you should consider all of the evidence that applies to a fact, no matter which party

 presented it. The weight to be given to each piece of evidence is for you to decide.

         After weighing all of the evidence, if you decide that a fact is more likely true than not, then

 you must find that the fact has been proved. On the other hand, if you decide that the evidence

 regarding a fact is evenly balanced, then you must find that the fact has not been proved, and the

 party has therefore failed to meet its burden of proof to establish that fact.



 References: MUJI 2d, CV117.




                                                     16
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 24 of 121 PAGEID #: 28040




                                            Instruction No. 16

                              CLEAR AND CONVINCING EVIDENCE                                               Commented [A1]: P
                                                                                                          laintiff’s Notes:
                                                                                                          Plaintiff’s proposed
         One issue in this case, whether Defendants’ conduct was intentionally fraudulent or              edits conform this
                                                                                                          instruction to his
 manifested a knowing and reckless indifference and disregard of Mr. Johns’s rights,acted                 intention to seek
                                                                                                          punitive damages
                                                                                                          based only on
 maliciously, intentionally, fraudulently, or with reckless indifference and disregard ofto Plaintiff’s   Defendants’
                                                                                                          intentionally
                                                                                                          fraudulent conduct
 Mr. Johns’s rights, facts in this case must be proved by a higher level of proof called “clear and       and conduct
                                                                                                          manifesting a
 convincing evidence.” When I tell you that a party must prove something by clear and convincing          knowing and reckless
                                                                                                          indifference and
                                                                                                          disregard to his rights.
 evidence, I mean that the party must persuade you, by the evidence, to the point that there remains

 no serious or substantial doubt as to the truth of the fact.

         Proof by clear and convincing evidence requires a greater degree of persuasion than proof

 by a preponderance of the evidence but less than proof beyond a reasonable doubt.

         Later, I will tell you specifically which of the facts must be proved by clear and convincing

 evidence.



 References: MUJI 2d, CV118.




                                                     17
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 25 of 121 PAGEID #: 28041




                                          Instruction No. 17

                                IF YOU FIND OR IF YOU DECIDE

        When I say in these instructions that a party has the burden of proof on any proposition or

 use the expression “if you find” or “if you decide,” I mean you must be persuaded, considering all

 the evidence in the case, that the proposition is more probably true than not true.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   18
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 26 of 121 PAGEID #: 28042




                                         Instruction No. 18

                              GENERAL STATEMENT OF ISSUES

        Plaintiff Steven Johns alleges that he suffered injuries from Defendants Bard and Davol’s

 medical device used for hernia repair, the Ventralight ST hernia mesh patch. Plaintiff’s Mr. Johns’s

 position is that the device was defective and unreasonably dangerous in that it did not perform as

 reasonably expected given its intended use, and that there were safer alternative designs which were

 economically and technologically feasible at the time the device left Defendants’ control. PlaintiffMr.

 Johns further alleges that Defendants failed to provide adequate warnings about the risks (including

 complications, frequency, severity, and duration), the inadequatefailed to perform and rely upon

 adequate research and testing prior to distribution, and failed to provide adequate warnings and

 information regarding the proper way to use of the Ventralight ST hernia mesh.             Defendants

 downplayed, under-reported, and/or concealed the risk information while promoting unproven benefits

 and/or making misleading statements.

        Mr. Johns has asserted the following claims against BardDefendants:

    (1) Negligence – Design DefectFailure to Warn;

    (2) Negligence – Design DefectFailure to Warn;

    (3) Strict Products Liability – Design DefectFailure to Warn;

    (4) Strict Products Liability – Failure to WarnDesign Defect;                                          Commented [A2]: P
                                                                                                           laintiff’s Notes:
                                                                                                           Plaintiff proposes re-
    (5) Breach of Express Warranty;                                                                        ordering his claims
                                                                                                           given that the
    (6) Breach of Implied Warranty of Merchantability;                                                     evidence at trial has
                                                                                                           focused more on
                                                                                                           Defendants’ failure to
    (7) Breach of Implied Warranty for a Particular Purpose;                                               warn.
                                                                                                           Commented [A3]: P
    (8)(6)      Fraud; and                                                                                 laintiff’s Notes:
                                                                                                           Plaintiff does not
                                                                                                           intend to send his
    (9)(7)      Negligent Misrepresentation.                                                               implied warranty
                                                                                                           claims to the jury.




                                                  19
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 27 of 121 PAGEID #: 28043




          Bard Defendants denies deny these claims. Now, I will explain the claims brought by Mr.

 Johns.

 References: MUJI 2d, CV103.




                                                 20
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 28 of 121 PAGEID #: 28044




                                        ALL CLAIMS 1 AND 2

                                           Instruction No. 19

                                           FAULT DEFINED                                                    Commented [A4]: P
                                                                                                            laintiff’s Notes:
                                                                                                            Plaintiff’s proposed
        Your goal as jurors is to decide whether Mr. Johns was harmed and, if so, whether anyone is         edit conforms this
                                                                                                            instruction to MUJI
 at fault for that harm. Fault means any wrongful act or failure to act. Plaintiff claims that              2d. CV201 and
                                                                                                            accounts for the use of
                                                                                                            the term “fault” in the
 Defendants are at fault for the sale of the Ventralight ST, which he alleges was unreasonably              damages instructions
                                                                                                            relevant to all of
                                                                                                            Plaintiff’s claims.
 dangerous due to a design defect and inadequacy in Defendants’ warnings about the Ventralight

 ST.The wrongful acts or failures to act alleged in this case are the claims I just listed for you in the

 prior instruction related to negligence, strict product liability, breach of warranty, fraud, and

 negligent misrepresentation.

        Your answers to the questions on the verdict Verdict form Form will determine whether

 anyone is at fault. We will review the verdict Verdict form Form in a few minutes.



 References: MUJI 2d, CV201.




                                                    21
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 29 of 121 PAGEID #: 28045




                                         CLAIMS 1 AND 2

                                          Instruction No. 20

                                         CAUSE DEFINED

        I’ve instructed you before that fault is a wrongful act or failure to act. You must also

 determine whether a person’s fault caused the harm.

        As used in the law, the word “cause” has a special meaning, and you must use this meaning

 whenever you apply the word. “Cause” means that:

        (1)    the person’s act or failure to act produced the harm directly or set in motion events

               that produced the harm in a natural and continuous sequence; and

        (2)    the person’s act or failure to act could be foreseen by a reasonable person to produce

               a harm of the same general nature.

    There may be more than one cause of the same harm.



 References: MUJI 2d, CV209.




                                                  22
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 30 of 121 PAGEID #: 28046




                                        CLAIMS 1 AND 2

                                         Instruction No. 24

                                  NEGLIGENCE – DUTY TO WARN                                             Commented [A5]: P
                                                                                                        laintiff’s Notes:
                                                                                                        Plaintiff proposes that
        Mr. Johns claims that he was injured because Defendants failed to exercise reasonable care in   the instructions for his
                                                                                                        Negligence—Failure
 providing an adequate warning.                                                                         to Warn claim come
                                                                                                        before the instructions
                                                                                                        for his Negligence—
        You must first decide if the defendant was required to provide a warning.                       Design Defect claim
                                                                                                        given that the
                                                                                                        evidence presented at
        Defendants were required to warn about a danger from the Ventralight ST mesh or from its        trial has focused more
                                                                                                        on Defendants’ failure
 foreseeable use of which Defendants knew or reasonably should have known and that a reasonable         to warn.


 user would not expect.

        Defendants were not required to warn about a danger from the Ventralight ST mesh’s

 foreseeable use that is generally known and recognized.



 References: MUJI 2d, CV1017.




                                                 23
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 31 of 121 PAGEID #: 28047




                                       CLAIMS 1 AND 2

                                        Instruction No. 25

             NEGLIGENCE – ELEMENTS OF FAILURE TO ADEQUATELY WARN
                              NEGLIGENCE CLAIM

       If you find that a warning was required, you must next determine whether:

       (1)     Defendants failed to exercise reasonable care because they did not provide an adequate

               warning;

       (2)     The lack of an adequate warning made the Ventralight ST defective and unreasonably

               dangerous; and

       (3)     The lack of an adequate warning was a cause of Mr. Johns’s injuries.

       I will now explain what the terms “adequate warning” and “unreasonably dangerous” mean.



 References: MUJI 2d, CV1018.




                                                24
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 32 of 121 PAGEID #: 28048




                                           CLAIMS 1 AND 2

                                           Instruction No. 26

                  NEGLIGENCE – DEFINITION OF ADEQUATE WARNING

        A manufacturer or seller fails to exercise reasonable care if it does not provide a warning or

 provides an inadequate warning where a warning is required.

        A warning is adequate if, in light of the ordinary knowledge common to members of the

 community who use the product, it:

        (1)     Was designed to reasonably catch the user’s attention;

        (2)     Was understandable to foreseeable users;

        (3)     Fairly indicated the danger from the product’s foreseeable use; and

        (4)     Was sufficiently conspicuous to match the magnitude of the danger.



 References: MUJI 2d, CV1019.




                                                    25
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 33 of 121 PAGEID #: 28049




                                        CLAIMS 1 AND 2

                                         Instruction No. 27

             NEGLIGENCE – DEFINITION OF UNREASONABLY DANGEROUS

       A Ventralight ST with a design defect or an inadequate warning was unreasonably dangerous if:

       (1)    it was more dangerous than an ordinary user of the Ventralight ST would expect

              considering the Ventralight ST’s characteristics, uses that were foreseeable to the

              manufacturer, and any instructions or warnings; and

       (2)    Dr. Jensen, Mr. John’s implanting surgeon, did not have actual knowledge, training, or

              experience sufficient to know the danger from the Ventralight ST or from its use.

 References: MUJI 2d, CV1006.




                                                  26
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 34 of 121 PAGEID #: 28050




                                          CLAIMS 1 AND 2

                                          Instruction No. 28

                           NEGLIGENCE – LEARNED INTERMEDIARY

         Manufacturers of medical devices have a duty to warn only the physician prescribing the device,

 not the patient, of the risks associated with the device and the procedures for its use. If you find that

 BardDefendants gave appropriate warnings to the physician, you must find that BardDefendants

 fulfilled itstheir duty to warn.



 References: MUJI 2d, CV1052.




                                                   27
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 35 of 121 PAGEID #: 28051




                                         CLAIMS 1 AND 2

                                         Instruction No. 21

      NEGLIGENCE – DEFINITION OF NEGLIGENCE FOR DESIGN DEFECT CLAIM

         Mr. Johns seeks to recover damages based upon a claim that he was injured due to

 Defendants’ negligence in designing the Ventralight ST. You must decide whether Bard and

 DavolDefendants were negligent.

         Negligence means that a designer did not use reasonable care in designing the Ventralight

 ST to eliminate any unreasonable risk of foreseeable injury. Reasonable care means what a

 reasonably careful designer would do under similar circumstances. A person may be negligent in

 acting or failing to act.

         The designer of the product owes a duty of reasonable care to any persons who the designer

 expects would use the product.



 References: MUJI 2d, CV 1015.




                                                  28
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 36 of 121 PAGEID #: 28052




                                         CLAIMS 1 AND 2

                                         Instruction No. 22

         NEGLIGENCE – ELEMENTS OF DESIGN DEFECT NEGLIGENCE CLAIM

        Mr. Johns claims that he was injured by Bard’s Defendants’ negligence in designing the

 Ventralight ST. You must decide whether:

        (1)    There was a design defect in the Ventralight ST;

        (2)    The design defect made the Ventralight ST unreasonably dangerous;

        (3)    The Ventralight ST’s defect was the result of Bard’s Defendants’ failure to use reasonable

        care; and

        (4)    The defect was a cause of Mr. Johns’s injuries.



 References: MUJI 2d, CV1016.




                                                  29
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 37 of 121 PAGEID #: 28053




                                           CLAIMS 1 AND 2

                                           Instruction No. 23

                               NEGLIGENCE – DUTY OF DESIGNER

        Defendants have a duty to design the Ventralight ST to eliminate any unreasonable risk of

 foreseeable injury.

        However, Defendants may market a non-defective Ventralight ST mesh even if a safer model is

 available. There is no duty to make a safe product safer. Defendants have no duty to inform the

 consumer of the availability of a safer model.



 References: MUJI 2d, CV1020.




                                                   30
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 38 of 121 PAGEID #: 28054




                                        CLAIMS 1 AND 2

                                         Instruction No. 24

                                  NEGLIGENCE – DUTY TO WARN

        Mr. Johns claims that he was injured because Defendants failed to exercise reasonable care in

 providing an adequate warning.

        You must first decide if the defendant was required to provide a warning.

        Defendants were required to warn about a danger from the Ventralight ST mesh or from its

 foreseeable use of which Defendants knew or reasonably should have known and that a reasonable

 user would not expect.

        Defendants were not required to warn about a danger from the Ventralight ST mesh’s

 foreseeable use that is generally known and recognized.



 References: MUJI 2d, CV1017.




                                                 31
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 39 of 121 PAGEID #: 28055




                                        CLAIMS 1 AND 2

                                        Instruction No. 25

             NEGLIGENCE – ELEMENTS OF FAILURE TO ADEQUATELY WARN
                              NEGLIGENCE CLAIM

       If you find that a warning was required, you must next determine whether:

       (1)     Defendants failed to exercise reasonable care because they did not provide an adequate

               warning;

       (2)     The lack of an adequate warning made the Ventralight ST defective and unreasonably

               dangerous; and

       (3)     The lack of an adequate warning was a cause of Plaintiff’s Mr. Johns’s injuries.

       I will now explain what the terms “adequate warning” and “unreasonably dangerous” mean.



 References: MUJI 2d, CV1018.




                                                 32
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 40 of 121 PAGEID #: 28056




                                           CLAIMS 1 AND 2

                                           Instruction No. 26

                  NEGLIGENCE – DEFINITION OF ADEQUATE WARNING

        A manufacturer or seller fails to exercise reasonable care if it does not provide a warning or

 provides an inadequate warning where a warning is required.

        A warning is adequate if, in light of the ordinary knowledge common to members of the

 community who use the product, it:

        (1)     Was designed to reasonably catch the user’s attention;

        (2)     Was understandable to foreseeable users;

        (3)     Fairly indicated the danger from the product’s foreseeable use; and

        (4)     Was sufficiently conspicuous to match the magnitude of the danger.



 References: MUJI 2d, CV1019.




                                                    33
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 41 of 121 PAGEID #: 28057




                                        CLAIMS 1 AND 2

                                         Instruction No. 27

             NEGLIGENCE – DEFINITION OF UNREASONABLY DANGEROUS

       A Ventralight ST with a design defect or an inadequate warning was unreasonably dangerous if:

       (1)    it was more dangerous than an ordinary user of the Ventralight ST would expect

              considering the Ventralight ST’s characteristics, uses that were foreseeable to the

              manufacturer, and any instructions or warnings; and

       (2)    Dr. Jensen, Mr. John’s implanting surgeon, did not have actual knowledge, training, or

              experience sufficient to know the danger from the Ventralight ST or from its use.

 References: MUJI 2d, CV1006.




                                                  34
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 42 of 121 PAGEID #: 28058




                                          CLAIMS 1 AND 2

                                          Instruction No. 28

                          NEGLIGENCE – LEARNED INTERMEDIARY

        Manufacturers of medical devices have a duty to warn only the physician prescribing the device,

 not the patient, of the risks associated with the device and the procedures for its use. If you find that

 Bard gave appropriate warnings to the physician, you must find that Bard fulfilled its duty to warn.



 References: MUJI 2d, CV1052.




                                                   35
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 43 of 121 PAGEID #: 28059




                                          CLAIMS 3 AND 4

                                         Instruction No. 29

                             STRICT LIABILITY – INTRODUCTION

        Mr. Johns seeks to recover damages based upon a claim that he was injured by a defective and

 unreasonably dangerous product, Bard’s Defendants’ Ventralight ST. A product may be defective and

 unreasonably dangerous:

        (1)    In the way it was designed; or

        (2)    In the way that its users were warned.



 References: MUJI 2d, CV1001.




                                                  36
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 44 of 121 PAGEID #: 28060




                                           CLAIMS 3 AND 4

                                          Instruction No. 34

                              STRICT LIABILITY – DUTY TO WARN                                             Commented [A6]: P
                                                                                                          laintiff’s Notes:
                                                                                                          Plaintiff proposes that
        Mr. Johns claims that he was injured by Bard’sDefendants’ Ventralight ST that was defective and   the instructions for his
                                                                                                          Strict Liability—
 unreasonably dangerous because it lacked an adequate warning.                                            Failure to Warn claim
                                                                                                          come before the
                                                                                                          instructions for his
        You must first decide if BardDefendants waswere required to provide a warning.                    Strict Liability—
                                                                                                          Design Defect claim
                                                                                                          given that the
        Bard wasDefendants were required to warn about a danger from the Ventralight ST’s foreseeable     evidence presented at
                                                                                                          trial has focused more
 use of which it knew or reasonably should have known and that a reasonable user would not expect.        on Defendants’ failure
                                                                                                          to warn.

        Bard was Defendants were not required to warn about a danger from the Ventralight ST’s

 foreseeable use that is generally known and recognized.



 References: MUJI 2d, CV1007.




                                                   37
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 45 of 121 PAGEID #: 28061




                                         CLAIMS 3 AND 4

                                        Instruction No. 35

 STRICT LIABILITY – ELEMENTS OF CLAIM FOR FAILURE TO ADEQUATELY WARN

       If you find that a warning was required, you must next decide whether:

       (1)    Defendants failed to provide an adequate warning at the time the Ventralight ST was

              manufactured, distributed, or sold;

       (2)    The lack of an adequate warning made the Ventralight ST defective and unreasonably

              dangerous; and

       (3)    The lack of an adequate warning was a cause of PlaintiffMr. Johns’s injuries.

       I will now explain what the terms “adequate warning” and “unreasonably dangerous” mean.



 References: MUJI 2d, CV1008.




                                                    38
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 46 of 121 PAGEID #: 28062




                                          CLAIMS 3 AND 4

                                         Instruction No. 36

               STRICT LIABILITY – DEFINITION OF ADEQUATE WARNING

        A warning is adequate if, in light of the ordinary knowledge common to members of the

 community who use the Ventralight ST, the warning:

        (1)    Was designed to reasonably catch the user’s attention;

        (2)    Was understandable to foreseeable users;

        (3)    Fairly indicated the danger from the product’s foreseeable use; and

        (4)    Was sufficiently conspicuous to match the magnitude of the danger.



 References: MUJI 2d, CV1009.




                                                  39
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 47 of 121 PAGEID #: 28063




                                          CLAIMS 3 AND 4

                                          Instruction No. 37

          STRICT LIABILITY – DEFINITION OF UNREASONABLY DANGEROUS

        If you find that the Ventralight ST had an inadequate warning, you will decide whether the device

 was unreasonably dangerous if:

        (1)    it was more dangerous than an ordinary user of the Ventralight ST would expect

               considering the Ventralight ST’s characteristics, uses that were foreseeable to the

               manufacturer, and any instructions or warnings; and

        (2)    Dr. Jensen, Mr. John’s implanting surgeon, did not have actual knowledge, training, or

               experience sufficient to know the danger from the Ventralight ST or from its use.

        I previously defined this for you with regard to Mr. Johns’s negligence claim.

 References: MUJI 2d, CV1006.




                                                   40
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 48 of 121 PAGEID #: 28064




                                           CLAIMS 3 AND 4

                                           Instruction No. 38

                       STRICT LIABILITY – LEARNED INTERMEDIARY

        Manufacturers of medical devices have a duty to warn only the physician prescribing the

 device, not the patient, of the risks associated with the device and the procedures for its use. If you

 find that Bard and DavolDefendants gave appropriate warnings to the physician, you must find that

 Bard and DavolDefendants fulfilled their duty to warn.

        I previously defined this for you with regard to Mr. Johns’s negligence claim.



 References: MUJI 2d, CV1052.




                                                   41
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 49 of 121 PAGEID #: 28065




                                           CLAIMS 3 AND 4

                                          Instruction No. 39

 STRICT LIABILITY – PRESUMPTION THAT A WARNING WOULD HAVE BEEN READ
                             AND FOLLOWED

        You can presume that if Defendants had provided an adequate warning, PlaintiffMr. Johns’s

 physician would have read and followed it unless the evidence shows that PlaintiffMr. Johns’s physician

 would not have read or followed such a warning.



 References: MUJI 2d, CV1010.




                                                   42
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 50 of 121 PAGEID #: 28066




                                           CLAIMS 3 AND 4

                                           Instruction No. 40

     STRICT LIABILITY – PRESUMPTION THAT A WARNING WILL BE READ AND
                                FOLLOWED

        If you find that Defendants gave an adequate warning, Defendants could reasonably presume that

 the warning would be read and followed.



 References: MUJI 2d, CV1011.




                                                  43
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 51 of 121 PAGEID #: 28067




                                         CLAIMS 3 AND 4

                                         Instruction No. 30

          STRICT LIABILITY – ELEMENTS OF CLAIM FOR A DESIGN DEFECT

        PlaintiffMr. Johns claims that he was injured by Defendants’ Ventralight ST that had a design

 defect that made the Ventralight ST unreasonably dangerous. You must decide whether:

        (1)    There was a design defect in the Ventralight ST;

        (2)    The design defect made the Ventralight ST unreasonably dangerous;

        (3)    The design defect was present at the time Defendants manufactured, distributed, or sold

        the Ventralight ST; and

        (4)    The design defect was a cause of PlaintiffMr. Johns’s injuries.

        I will now explain what the terms “design defect” and “unreasonably dangerous” mean.



 References: MUJI 2d, CV1002.




                                                  44
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 52 of 121 PAGEID #: 28068




                                          CLAIMS 3 AND 4

                                         Instruction No. 31

                 STRICT LIABILITY – DEFINITION OF DESIGN DEFECT

       The Ventralight ST had a design defect if:

       (1)    As a result of its design, the Ventralight ST failed to perform as safely as an ordinary user

       would expect when it was used in a manner reasonably foreseeable to the manufacturer; and

       (2)    At the time the Ventralight ST was designed, a safer alternative was available that was

       technically and economically feasible under the circumstances.



 References: MUJI 2d, CV1003.




                                                    45
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 53 of 121 PAGEID #: 28069




                                          CLAIMS 3 AND 4

                                         Instruction No. 32

                                      INDUSTRY STANDARD

        In deciding whether the Ventralight ST is defective, you may consider the evidence presented

 concerning the design, testing, manufacture, and type of warning for similar products.



 References: MUJI 2d, CV1005.




                                                 46
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 54 of 121 PAGEID #: 28070




                                         CLAIMS 3 AND 4

                                         Instruction No. 33

         STRICT LIABILITY – DEFINITION OF UNREASONABLY DANGEROUS

       A Ventralight ST with a design defect was unreasonably dangerous if:

       (3)    it was more dangerous than an ordinary user of the Ventralight ST would expect

              considering the Ventralight ST’s characteristics, uses that were foreseeable to the

              manufacturer, and any instructions or warnings; and

       (4)    Dr. Jensen, Mr. John’s implanting surgeon, did not have actual knowledge, training, or

              experience sufficient to know the danger from the Ventralight ST or from its use.

       I previously defined this for you with regard to Mr. Johns’s negligence claim.

 References: MUJI 2d, CV1006.




                                                  47
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 55 of 121 PAGEID #: 28071




                                          CLAIMS 3 AND 4

                                         Instruction No. 34

                             STRICT LIABILITY – DUTY TO WARN

        Mr. Johns claims that he was injured by Bard’s Ventralight ST that was defective and

 unreasonably dangerous because it lacked an adequate warning.

        You must first decide if Bard was required to provide a warning.

        Bard was required to warn about a danger from the Ventralight ST’s foreseeable use of which it

 knew or reasonably should have known and that a reasonable user would not expect.

        Bard was not required to warn about a danger from the Ventralight ST’s foreseeable use that is

 generally known and recognized.



 References: MUJI 2d, CV1007.




                                                  48
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 56 of 121 PAGEID #: 28072




                                         CLAIMS 3 AND 4

                                        Instruction No. 35

 STRICT LIABILITY – ELEMENTS OF CLAIM FOR FAILURE TO ADEQUATELY WARN

       If you find that a warning was required, you must next decide whether:

       (1)    Defendants failed to provide an adequate warning at the time the Ventralight ST was

              manufactured, distributed, or sold;

       (2)    The lack of an adequate warning made the Ventralight ST defective and unreasonably

              dangerous; and

       (3)    The lack of an adequate warning was a cause of Plaintiff’s injuries.

       I will now explain what the terms “adequate warning” and “unreasonably dangerous” mean.



 References: MUJI 2d, CV1008.




                                                    49
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 57 of 121 PAGEID #: 28073




                                          CLAIMS 3 AND 4

                                          Instruction No. 36

               STRICT LIABILITY – DEFINITION OF ADEQUATE WARNING

        A warning is adequate if, in light of the ordinary knowledge common to members of the

 community who use the Ventralight ST, the warning:

        (1)    Was designed to reasonably catch the user’s attention;

        (2)(1) Was understandable to foreseeable users;

        (3)(1) Fairly indicated the danger from the product’s foreseeable use; and

        (4)(1) Was sufficiently conspicuous to match the magnitude of the danger.



 References: MUJI 2d, CV1009.




                                                  50
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 58 of 121 PAGEID #: 28074




                                          CLAIMS 3 AND 4

                                          Instruction No. 37

          STRICT LIABILITY – DEFINITION OF UNREASONABLY DANGEROUS

        If you find that the Ventralight ST had an inadequate warning, you will decide whether the device

 was unreasonably dangerous if:

        (1)    it was more dangerous than an ordinary user of the Ventralight ST would expect

               considering the Ventralight ST’s characteristics, uses that were foreseeable to the

               manufacturer, and any instructions or warnings; and

        (2)    Dr. Jensen, Mr. John’s implanting surgeon, did not have actual knowledge, training, or

               experience sufficient to know the danger from the Ventralight ST or from its use.

        I previously defined this for you with regard to Mr. Johns’s negligence claim.

 References: MUJI 2d, CV1006.




                                                   51
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 59 of 121 PAGEID #: 28075




                                           CLAIMS 3 AND 4

                                           Instruction No. 38

                       STRICT LIABILITY – LEARNED INTERMEDIARY

        Manufacturers of medical devices have a duty to warn only the physician prescribing the

 device, not the patient, of the risks associated with the device and the procedures for its use. If you

 find that Bard and Davol gave appropriate warnings to the physician, you must find that Bard and

 Davol fulfilled their duty to warn.

        I previously defined this for you with regard to Mr. Johns’s negligence claim.



 References: MUJI 2d, CV1052.




                                                   52
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 60 of 121 PAGEID #: 28076




                                           CLAIMS 3 AND 4

                                          Instruction No. 39

 STRICT LIABILITY – PRESUMPTION THAT A WARNING WOULD HAVE BEEN READ
                             AND FOLLOWED

        You can presume that if Defendants had provided an adequate warning, Plaintiff’s physician

 would have read and followed it unless the evidence shows that Plaintiff’s physician would not have read

 or followed such a warning.



 References: MUJI 2d, CV1010.




                                                   53
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 61 of 121 PAGEID #: 28077




                                           CLAIMS 3 AND 4

                                           Instruction No. 40

     STRICT LIABILITY – PRESUMPTION THAT A WARNING WILL BE READ AND
                                FOLLOWED

        If you find that Defendants gave an adequate warning, Defendants could reasonably presume that

 the warning would be read and followed.



 References: MUJI 2d, CV1011.




                                                  54
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 62 of 121 PAGEID #: 28078




                                            CLAIMS 3 AND 4

                                           Instruction No. 41

                               DEFINITION OF STATE OF THE ART

        “State of the art” means the best technical, mechanical, and scientific knowledge and

 methods that are practical and available in the same or similar industry for the same or similar

 products, when the Ventralight ST was designed and tested.

        In this case, if you find that the Ventralight ST as it was designed and manufactured

 conformed to the state of the art in the industry at the time of sale or at the time of the 2015

 implantation surgery, then you may consider this as evidence that the product was not defective or

 unreasonably dangerous. A manufacturer’s duty to safely design a product does not include a duty

 to incorporate into its products features representing the ultimate in safety.



 References: MUJI 2d, CV1053.




                                                    55
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 63 of 121 PAGEID #: 28079




                                           CLAIMS 3 AND 4

                                          Instruction No. 42

                       CONFORMITY WITH GOVERNMENT STANDARD

        If the manufacturer of the Ventralight ST complies with federal or state laws, standards, or

 regulations for the industry, regarding proper design, inspection, testing, manufacture, or warnings,

 that are in effect when it makes the Ventralight ST, it is presumed that the Ventralight ST is not

 defective. However, if you find that the Ventralight STMr. Johns has established by a preponderance

 of evidence that the Ventralight ST was defective even though the manufacturer followed government

 laws, standards, or regulations, then the presumption that the product is not defective no longer

 applies.



 References: MUJI 2d, CV1046; Utah Code Ann. § 78B-6-703.




                                                   56
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 64 of 121 PAGEID #: 28080




                                     CLAIMS 5 THROUGH 7

                                        Instruction No. 43

                 BREACH OF WARRANTY – DEFINITION OF WARRANTY

        Mr. Johns claims that Bard and DavolDefendants breached a warranty. A warranty is a

 promise or guarantee about the condition or performance of a product.



 References: MUJI 2d, CV1023.




                                                 57
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 65 of 121 PAGEID #: 28081




                                              CLAIM 5

                                         Instruction No. 44

    BREACH OF EXPRESS WARRANTY – CREATION OF AN EXPRESS WARRANTY

       An express warranty is created if:

       (1)    The seller makes a promise or statement of fact about the Ventralight ST that

              reasonably persuades the other party to rely on the promise or statement. In that case,

              the seller has made an express warranty that the Ventralight ST will conform to the

              promise or statement; or

       (2)    A description of the Ventralight ST is made part of the basis for the sale. In that case

              there is an express warranty that the Ventralight ST will conform to the description.; or

       (5)    A sample or model of the Ventralight ST is made part of the basis for the sale. In that

              case, there is an express warranty that the Ventralight ST will conform to the sample

              or model.                                                                                   Commented [A7]: P
                                                                                                          laintiff’s Notes:
                                                                                                          Plaintiff proposes
                                                                                                          removing this
                                                                                                          language to conform
 References: MUJI 2d, CV1024.                                                                             the instruction to the
                                                                                                          evidence produced at
                                                                                                          trial.




                                                 58
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 66 of 121 PAGEID #: 28082




                                               CLAIM 5

                                          Instruction No. 48

                BREACH OF EXPRESS WARRANTY – ELEMENTS OF CLAIM                                           Commented [A8]: P
                                                                                                         laintiff’s Notes:
                                                                                                         Plaintiff proposes
        In this case, Mr. Johns claims that Bard and DavolDefendants made an express warranty that       relocating this
                                                                                                         instruction here to
 their Ventralight ST mesh was a safe and effective device for those patients requiring hernia repair.   better conform with
                                                                                                         the ordering of the
                                                                                                         instructions on the
 To establish his claim of breach of express warranty, Mr. Johns must prove all of the following:        other claims (i.e.,
                                                                                                         placing the elements
                                                                                                         of the claim earlier in
        (1)     That Defendants made an express warranty about the Ventralight ST upon which Mr.         the instructions on
                                                                                                         each claim).
                Johns or his implanting physician, Dr. Joseph Jensen, relied;                            Commented [A9]: P
                                                                                                         laintiff’s Notes:
        (2)     That the Ventralight ST did not conform to this warranty, resulting in a defective and   Plaintiff’s proposed
                                                                                                         edit conforms this
                                                                                                         portion of the
                unreasonably dangerous condition;                                                        instruction to the
                                                                                                         evidence presented at
                                                                                                         trial. This edit is also
        (3)     That Mr. Johns was harmed;                                                               supported by case law
                                                                                                         and the Court’s
        (5)     That the defective condition and failure of the Ventralight ST to conform to the         holding in DMO 1.
                                                                                                         See, e.g.,
                                                                                                         Marcovecchio v.
                warranty was a cause of Mr. Johns’s harm; and                                            Wright Med. Grp.,
                                                                                                         Inc., No. 2:18-cv-
                                                                                                         00274, 2019 WL
        (5)     That Mr. Johns could have reasonably been expected to use or be affected by the          1406606, at * (D.
                                                                                                         Utah Mar. 28, 2016);
                Ventralight ST.                                                                          cf. DMO 1 at PageID
                                                                                                         16746, 16758–59,
                                                                                                         Johns ECF No. 309.
        Mr. Johns does not have to prove that Bard and DavolDefendants knew or should have known

 that the representation or promise they were making was false. Bard and DavolDefendants may be at

 fault for breach of warranty even if they exercised reasonable care in making the statement.



 References: MUJI 2d, CV1029.




                                                  59
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 67 of 121 PAGEID #: 28083




                                               CLAIM 5

                                          Instruction No. 45

              BREACH OF EXPRESS WARRANTY – DESCRIPTION OF GOODS

        A description of goods may be by words or may be expressed in any other manner, such as

 use of technical specifications or blueprints, which may be more exact than language. As long as the   Commented [A10]: P
                                                                                                        laintiff’s Notes:
                                                                                                        Plaintiff proposes
 description is made part of the basis for entering into the transaction, the goods must conform to     removing this
                                                                                                        language to conform
 that description.                                                                                      this instruction to the
                                                                                                        evidence presented at
                                                                                                        trial.



 References: MUJI 2d, CV1025.




                                                  60
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 68 of 121 PAGEID #: 28084




                                               CLAIM 5

                                          Instruction No. 46

    BREACH OF EXPRESS WARRANTY – WHAT IS NOT REQUIRED TO CREATE AN
                         EXPRESS WARRANTY

         A warranty does not require any particular words. Formal words such as “warrant” or

 “warranty” or “guarantee” are not necessary to create a warranty.

         Also, Defendants do not have to specifically intend to create a warranty for a warranty

 to exist.

         But a warranty is not created simply because Defendants stated the value of the Ventralight

 ST, gave their opinion about the Ventralight ST, or recommended the Ventralight ST.



 References: MUJI 2d, CV1026.




                                                  61
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 69 of 121 PAGEID #: 28085




                                               CLAIM 5

                                         Instruction No. 47

     BREACH OF EXPRESS WARRANTY – OBJECTIVE STANDARD TO CREATE AN
                          EXPRESS WARRANTY

        You must consider any statement of fact, promise, or description of the Ventralight ST as a

 reasonable person would have understood it. If a reasonable person would have relied on the

 statement, promise, or description in buying the Ventralight ST, then you may find that the statement,

 promise, or description created an express warranty.

        In deciding whether a reasonable person would have relied on the statement, promise, or

 description, you should consider such facts as:

        (1)     The ability of a reasonable buyer to see and understand whether the Ventralight ST

                conformed to the statement, promise, or description;

        (2)     How specific or vague the statement, promise, or description was; and

        (3)     How believable the statement, promise, or description was.



 References: MUJI 2d, CV1027.




                                                   62
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 70 of 121 PAGEID #: 28086




                                               CLAIM 5

                                         Instruction No. 48

                BREACH OF EXPRESS WARRANTY – ELEMENTS OF CLAIM

        In this case, Mr. Johns claims that Bard and Davol made an express warranty that their

 Ventralight ST mesh was a safe and effective device for those patients requiring hernia repair. To

 establish his claim of breach of express warranty, Mr. Johns must prove all of the following:

        (1)     That Bard and Davol made an express warranty about the Ventralight ST upon which

                Mr. Johns relied;

        (2)     That the Ventralight ST did not conform to this warranty, resulting in a defective and

                unreasonably dangerous condition;

        (3)     That Mr. Johns was harmed;

        (6)     That the defective condition and failure of the Ventralight ST to conform to the

                warranty was a cause of Mr. Johns’s harm; and

        (5)     That Mr. Johns could have reasonably been expected to use or be affected by the

                Ventralight ST.

        Mr. Johns does not have to prove that Bard and Davol knew or should have known that the

 representation or promise they were making was false. Bard and Davol may be at fault for breach of

 warranty even if they exercised reasonable care in making the statement.



 References: MUJI 2d, CV1029.




                                                  63
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 71 of 121 PAGEID #: 28087




                                              CLAIM 6

                                          Instruction No. 49

     BREACH OF IMPLIED WARRANTY – ELEMENTS OF IMPLIED WARRANTY OF
                        MERCHANTABILITY CLAIM                                                              Commented [A11]: P
                                                                                                           laintiff’s Notes:
                                                                                                           Plaintiff does not
        In this case, Plaintiff claims that Defendants breached an implied warranty that the Ventralight   intend to send his
                                                                                                           implied warranty
 ST was merchantable. To establish this claim, Plaintiff must prove all of the following:                  claims to the jury.


        (1)     That Defendants sold the Ventralight ST;

        (2)     That at the time of sale, the Ventralight ST:

                (a)    Was not reasonably fit for the ordinary purposes for which such mesh are

                       used; or

                (b)    Was not of the same kind and quality as other mesh with which it was sold; or

                (c)    Would not pass without objection in the industry.

        (3)     That this condition rendered the Ventralight ST defective and unreasonably dangerous;

        (4)     That Plaintiff was harmed;

        (5)     That the defective condition of the Ventralight ST was a cause of Plaintiff’s harm.



 References: MUJI 2d, CV1031.




                                                   64
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 72 of 121 PAGEID #: 28088




                                                CLAIM 7

                                          Instruction No. 50

   BREACH OF IMPLIED WARRANTY – CREATION OF AN IMPLIED WARRANTY OF
                   FITNESS FOR A PARTICULAR PURPOSE                                                       Commented [A12]: P
                                                                                                          laintiff’s Notes:
                                                                                                          Plaintiff does not
         Unless excluded or modified, an implied warranty of fitness for a particular purpose exists if   intend to send his
                                                                                                          implied warranty
 at the time of sale:                                                                                     claims to the jury.


         (1)     Bard has reason to know that Mr. Johns was buying the Ventralight ST hernia mesh

                 patch for a particular purpose; and

         (2)     Mr. Johns was relying on Bard’s skill or judgment to select or furnish a suitable

                 product.



 References: MUJI 2d, CV1032.




                                                   65
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 73 of 121 PAGEID #: 28089




                                               CLAIM 7

                                          Instruction No. 51

   BREACH OF IMPLIED WARRANTY – ELEMENTS OF CLAIM FOR BREACH OF AN
              IMPLIED WARRANTY FOR A PARTICULAR PURPOSE                                                  Commented [A13]: P
                                                                                                         laintiff’s Notes:
                                                                                                         Plaintiff does not
        In this case, Mr. Johns claims that Defendants made an implied warranty that the Ventralight     intend to send his
                                                                                                         implied warranty
 ST was fit for treating a hernia. To establish this claim, Mr. Johns must prove all of the following:   claims to the jury.


        (1)     That Defendants knew or had reason to know that Mr. Johns was buying the

        Ventralight ST mesh for a particular purpose;

        (2)     That Defendants knew or had reason to know that Mr. Johns was relying on

        Defendants’ skill or judgment to select or furnish a suitable product;

        (3)     That the Ventralight ST was defective, unreasonably dangerous, and unfit for the

        particular purpose Mr. Johns bought it for;

        (4)     That Mr. Johns was harmed; and

        (5)     That the defective condition was a cause of Mr. Johns’s harm.



 References: MUJI 2d, CV1034.




                                                   66
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 74 of 121 PAGEID #: 28090




                                               CLAIM 86

                                           Instruction No. 52

                                FRAUD – ELEMENTS OF FRAUD                                              Commented [A14]: P
                                                                                                       laintiff’s Notes:
                                                                                                       Plaintiff’s proposed
        PlaintiffMr. Johns claims that Defendants defrauded him by making a false statement of fact    edits conform this
                                                                                                       instruction to the
 that caused him harm. To succeed in this claim, Mr. Johns must prove each of the following by clear   evidence presented at
                                                                                                       trial. These edits are
                                                                                                       also supported by case
 and convincing evidence:                                                                              law and the Court’s
                                                                                                       holding in DMO 1.
                                                                                                       See DMO 1 at PageID
        (1)    Defendants made a false statement about an important fact; and                          16758–59, Johns ECF
                                                                                                       No. 309; Broten v.
        (2)    Either Defendants made the statement knowing it was false, or they made the             Wright Med. Grp.,
                                                                                                       Inc., No. 2:16-cv-
                                                                                                       00049, 2016 WL
        statement recklessly and without regard for its truth; and                                     10459793, at *4 (D.
                                                                                                       Utah June 2, 2016);
                                                                                                       Christison v. Biogen
        (3)    Defendants intended that Mr. Johns or his implanting physician, Dr. Joseph Jensen,      Idec Inc., 199 F.
                                                                                                       Supp. 3d 1315, 1320
        would rely on the statement; and                                                               (D. Utah 2016);
                                                                                                       Okuda v. Pfizer Inc.,
                                                                                                       No. 1:04-CV-00080,
        (4)    Plaintiff Mr. Johns or Dr. Jensen reasonably relied on the statement; and               2012 WL 2685053, at
                                                                                                       *2 (D. Utah July 6,
                                                                                                       2012).
        (5)    Plaintiff Mr. Johns suffered damages as a result of relying on the statement.



 References: MUJI 2d, CV1801.




                                                  67
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 75 of 121 PAGEID #: 28091




                                              CLAIM 97

                                          Instruction No. 53

              NEGLIGENT MISREPRESENTATION – ELEMENTS OF NEGLIGENT
                              MISREPRESENTATION                                                         Commented [A15]: P
                                                                                                        laintiff’s Notes:
                                                                                                        Plaintiff’s proposed
        Mr. Johns claims he was harmed when Bard Defendants negligently misrepresented an               edits conform this
                                                                                                        instruction to the
 important fact. To succeed in this claim, Mr. Johns must prove that:                                   evidence presented at
                                                                                                        trial. These edits are
                                                                                                        also supported by case
        (1)     Bard Defendants represented to Mr. Johns or his implanting physician, Dr. Joseph        law and the Court’s
                                                                                                        holding in DMO 1.
                                                                                                        See DMO 1 at PageID
        Jensen, that an important fact was true;                                                        16758–59, Johns ECF
                                                                                                        No. 309; Broten v.
        (2)     Bard’s Defendants’ representation of fact was not true;                                 Wright Med. Grp.,
                                                                                                        Inc., No. 2:16-cv-
                                                                                                        00049, 2016 WL
        (3)     Bard Defendants failed to use reasonable care to determine whether the representation   10459793, at *4 (D.
                                                                                                        Utah June 2, 2016);
                                                                                                        Christison v. Biogen
        was true;                                                                                       Idec Inc., 199 F.
                                                                                                        Supp. 3d 1315, 1320
        (4)     Bard Defendants was were in a better position than Mr. Johns or Dr. Jensen to know      (D. Utah 2016);
                                                                                                        Okuda v. Pfizer Inc.,
                                                                                                        No. 1:04-CV-00080,
        the true facts;                                                                                 2012 WL 2685053, at
                                                                                                        *2 (D. Utah July 6,
                                                                                                        2012).
        (5)     Bard Defendants had a financial interest in the transaction;

        (6)     Mr. Johns or Dr. Jensen relied on the representation and it was reasonable for him

        either of them to do so; and

        (7)     Mr. Johns suffered damage as a result of relying on the representation.



 References: MUJI 2d, CV1802.




                                                   68
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 76 of 121 PAGEID #: 28092




                                             CLAIM 87

                                         Instruction No. 54

                                RECKLESS FALSE STATEMENT

        A false statement is made recklessly if Defendants knew that they did not have sufficient

 knowledge to make the statement.



 References: MUJI 2d, CV1803.




                                                 69
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 77 of 121 PAGEID #: 28093




                                              CLAIM 87

                                         Instruction No. 55

                      RECOVERY FOR MISREPRESENTATION OF FACT                                     Commented [A16]: P
                                                                                                 laintiff’s Notes:
                                                                                                 Defendants have not
        You must decide whether Bard’s statement was a representation of fact as opposed to an   presented evidence to
                                                                                                 suggest that any
 opinion. Generally, a plaintiff may recover for fraud only if the defendant’s statements were   statement at issue was
                                                                                                 an opinion rather than
                                                                                                 a statement of fact, so
 misrepresentations of facts.                                                                    this instruction is
                                                                                                 unnecessary.



 References: MUJI 2d, CV1804.




                                                  70
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 78 of 121 PAGEID #: 28094




                                          CLAIMS 8 6 AND 97

                                           Instruction No. 56

                               IMPORTANT STATEMENT OF FACT

        A statement of fact is important if knowing that it is false would influence a reasonable

 person’s judgment, or his or her decision to act or not to act.



 References: MUJI 2d, CV1806.




                                                    71
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 79 of 121 PAGEID #: 28095




                                         CLAIMS 8 6 AND 97

                                          Instruction No. 57

                             DUTY TO SPEAK THE WHOLE TRUTH

        If Defendants made a statement, then they had a duty to tell the truth about the matter, to make

 a fair disclosure, and to prevent a partial statement from being misleading or giving a false

 impression.



 References: MUJI 2d, CV1807.




                                                   72
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 80 of 121 PAGEID #: 28096




                                               CLAIM 8 6

                                          Instruction No. 58

                                 INTENT TO INDUCE RELIANCE                                               Commented [A17]: P
                                                                                                         laintiff’s Notes:
                                                                                                         Assuming the Court
        You must decide whether Bard intended Mr. Johns to rely on a false statement, even though        agrees with Plaintiff’s
                                                                                                         proposed changes to
 Bard did not make it directly to Mr. Johns.                                                             the “Fraud—Elements
                                                                                                         of Fraud” instruction
                                                                                                         above, Plaintiff
        Bard intended Mr. Johns to rely on the false statement if:                                       believes this
                                                                                                         instruction is
                                                                                                         unnecessary.
        (1)     Bard the statement to a group of people that included Mr. Johns; or

        (2)     Defendants made the statement to another person, with the intent or the belief that it

        would be communicated to Mr. Johns.



 References: MUJI 2d, CV1808.




                                                  73
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 81 of 121 PAGEID #: 28097




                                                CLAIM 8 6

                                            Instruction No. 59

                                                 INTENT

           Intent ordinarily cannot be proved directly because there is no way to read people’s minds.

 However, you may determine intent from the surrounding circumstances and find that Defendants

 intended the natural and probable consequences of acts done knowingly. You may consider any

 statement made or acts done by Defendants and all other facts and circumstances that may show

 intent.



 References: MUJI 2d, CV1809.




                                                    74
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 82 of 121 PAGEID #: 28098




                                        CLAIMS 8 6 AND 97

                                         Instruction No. 60

                                    REASONABLE RELIANCE

        In deciding whether Mr. Johns’s reliance on the false statement about the Ventralight ST was

 reasonable, you must take into account all relevant circumstances, such as his age, mental capacity,

 knowledge, experience, and his relationship to BardDefendants.



 References: MUJI 2d, CV1810.




                                                  75
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 83 of 121 PAGEID #: 28099




                                             CLAIM 8 6

                                         Instruction No. 61

                   CONCEALMENT OR FRAUDULENT NON-DISCLOSURE

        Mr. Johns was in a type of relationship that gave Bard and DavolDefendants a duty to disclose

 an important fact to Mr. Johns. You must decide whether Bard and DavolDefendants failed to

 disclose an important fact. To establish that Bard and DavolDefendants failed to disclose an

 important fact, Mr. Johns must prove by clear and convincing evidence all of the following:

        (1)    That Bard and DavolDefendants knew the Ventralight ST was defective and

               unreasonably dangerous and failed to disclose it to Mr. Johns;

        (2)    That Mr. Johns did not know the Ventralight ST was defective and unreasonably

               dangerous; and

        (3)    That Bard and Davol’sDefendants’ failure to disclose that the Ventralight mesh was

               defective and unreasonably dangerous was a substantial factor in causing Mr. Johns’s

               damages.



 References: MUJI 2d, CV1811 & references (citing Anderson v. Kriser, 266 P.3d 819 (Utah 2011));

 Anderson, 266 P.3d at 823.




                                                 76
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 84 of 121 PAGEID #: 28100




                                           Instruction No. 62

                                    DAMAGES – INTRODUCTION

        I will now instruct you about damages. My instructions are given as a guide for calculating what

 damages should be if you find that Mr. Johns is entitled to them. However, if you decide that Mr. Johns is

 not entitled to recover damages, then you must disregard these instructions.

        If you decide that Bard and Davol’sDefendants’ fault caused Mr. Johns’s harm, you must decide

 how much money will fairly and adequately compensate Mr. Johns for that harm. There are two kinds of

 damages: economic and noneconomic.



 References: MUJI 2d, CV2001.




                                                    77
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 85 of 121 PAGEID #: 28101




                                         Instruction No. 63

                               DAMAGES – PROOF OF DAMAGES

        To be entitled to damages, PlaintiffMr. Johns must prove two points:

        First, that damages occurred. There must be a reasonable probability, not just speculation,

 that PlaintiffMr. Johns suffered damages from Defendants’ fault.

        Second, the amount of damages. The level of evidence required to prove the amount of

 damages is not as high as what is required to prove the occurrence of damages. There must still be

 evidence, not just speculation, that gives a reasonable estimate of the amount of damages, but the law

 does not require a mathematical certainty.

        In other words, if PlaintiffMr. Johns has proved that he has been damaged and has established

 a reasonable estimate of those damages, Defendants may not escape liability because of some

 uncertainty in the amount of damages.



 References: MUJI 2d, CV2002.




                                                  78
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 86 of 121 PAGEID #: 28102




                                           Instruction No. 64

                         DAMAGES – ECONOMIC DAMAGES DEFINED

        Economic damages are the amount of money that will fairly and adequately compensate Mr. Johns

 for measurable losses of money or property caused by Bard’s Defendants’ fault.



 References: MUJI 2d, CV2003.




                                                   79
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 87 of 121 PAGEID #: 28103




                                           Instruction No. 65

                       DAMAGES – NONECONOMIC DAMAGES DEFINED

         Noneconomic damages are the amount of money that will fairly and adequately compensate Mr.

 Johns for losses other than economic losses.

         Noneconomic damages are not capable of being exactly measured, and there is no fixed rule,

 standard or formula for them. Noneconomic damage must still be awarded even though they may be

 difficult to compute. It is your duty to make this determination with calm and reasonable judgment. The

 law does not require the testimony of any witness to establish the amount of noneconomic damages.

         In awarding noneconomic damages, among the things that you may consider are:

         (1)    The nature and extent of injuries;

         (2)    The pain and suffering, both mental and physical;

         (3)    The extent to which Mr. Johns has been prevented from pursuing his ordinary affairs;

         (4)    The degree and character of any disfigurement;

         (5)    The extent to which Mr. Johns has been limited in the enjoyment of his life; and

         (6)    Whether the consequences of these injuries are likely to continue and for how long.

         While you may not award damages based upon speculation, the law requires only that the evidence

 provide a reasonable basis for assessing the damages. The law does not require a mathematical certainty.

         I will now instruct you on particular items of economic and noneconomic damages presented in

 this case.



 References: MUJI 2d, CV2004.




                                                     80
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 88 of 121 PAGEID #: 28104




                                             Instruction No. 66

   FRAUD AND NEGLIGENT MISREPRESENTATION – COMPENSATORY DAMAGES

        If you decide that Defendants defrauded PlaintiffMr. Johns, then you must also decide how much

 money is needed to fairly compensate PlaintiffMr. Johns for any damages caused by the fraud.

        You may award damages for the harm PlaintiffMr. Johns experienced because of Defendants’ fraud

 as long as you determine that the damages were reasonably foreseeable, and that PlaintiffMr. Johns has

 proven these damages with reasonable certainty. PlaintiffMr. Johns claims the following damages:

        (1)     The pain, discomfort, suffering, disability, disfigurement, and anxiety already experienced,

                and reasonably probable to be experienced in the future as a result of the injury; and

        (2)     Loss of enjoyment of life, that is, the participation in life’s activities to the quality and extent

                normally enjoyed before the injury.



 References: MUJI 2d, CV1812.




                                                       81
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 89 of 121 PAGEID #: 28105




                                       Instruction No. 67

                         DAMAGES – SUSCEPTIBILITY TO INJURY

        A person who may be more susceptible to injury than someone else is still entitled to

 recover the full amount of damages that were caused by Defendants’ fault. In other words, the

 amount of damages should not be reduced merely because PlaintiffMr. Johns may be more

 susceptible to injury than someone else.



 References : MUJI 2d, CV2017.




                                               82
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 90 of 121 PAGEID #: 28106




                                      Instruction No. 68

        DAMAGES – ARGUMENTS OF COUNSEL NOT EVIDENCE OF DAMAGES

       You may consider the arguments of the attorneys to assist you in deciding the amounts of

 damages, but their arguments are not evidence.



 References: MUJI 2d, CV2025.




                                              83
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 91 of 121 PAGEID #: 28107




                                          Instruction No. 69

    DAMAGES – FURTHER INSTRUCTIONS TO BE GIVENFINAL QUESTION ON THE                                        Commented [A18]: P
                                                                                                           laintiff’s Notes:
                                                                                                           Plaintiff’s proposed
                                          VERDICT FORM                                                     edits conform this
                                                                                                           instruction to his
        Some of the questions on the Special Verdict The final question on the Verdict Form will ask       intention to seek
                                                                                                           punitive damages
                                                                                                           based only on
 if Mr. Johns has proved by clear and convincing evidence, a higher burden of proof, that Bard’s           Defendants’
                                                                                                           intentionally
                                                                                                           fraudulent conduct
 Defendants’ conduct was (a) was willful and malicious or intentionally fraudulent, or (b) manifested a    and conduct
                                                                                                           manifesting a
 knowing and reckless indifference and disregard of Mr. Johns’s rights.                                    knowing and reckless
                                                                                                           indifference and
                                                                                                           disregard to his rights.
         “Willful and malicious” means that Defendants acted with evil intent and with the purpose of

 injuring.

        “Intentionally fraudulent” means that Defendants intended the natural and probable

 consequences of their fraudulent acts done knowingly and that Defendants knew those fraudulent

 acts to be false. You may also refer back to Instruction No. 53__, Fraud, and Instruction No. 60__,

 Intent, during your deliberations.

        “Knowing and reckless indifference” means that (a) Defendants knew that such conduct

 would, in a high degree of probability, result in substantial harm to another; and (b) the conduct must

 be highly unreasonable conduct, or an extreme departure from ordinary care, in a situation where a

 high degree of danger or harm would be apparent to a reasonable person.

        If you answer “yes” to any of these questions, I will then give you further instructions.Please

 answer the final question on the Verdict Form by checking “Yes” or “No.”                                  Commented [A19]: P
                                                                                                           laintiff’s Notes: This
                                                                                                           proposed edit, and the
                                                                                                           proposed change to
                                                                                                           the title of this
        References: MUJI 2d, CV2026 & committee notes 1 & 2; Utah Code Ann. § 78-B-                        instruction, avoids any
                                                                                                           concern that the jury
                                                                                                           might not check “yes”
 201(1)(a); Biswell v. Duncan, 742 P.2d 80, 83 (Utah Ct. App. 1987); Johnson v. Rogers, 763 P.2d           if it believes that
                                                                                                           doing so will result in
                                                                                                           additional
 771, 775 (Utah 1988);                                                                                     proceedings.




                                                  84
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 92 of 121 PAGEID #: 28108




                                     85
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 93 of 121 PAGEID #: 28109




                                          Instruction No. 70

                       DELIBERATIONS AND VERDICT INFORMATION

        That concludes the part of my instructions explaining the rules for considering some of the

 testimony and evidence. Now let me finish up by explaining some things about your deliberations

 in the jury room, and your possible verdicts.

        The first thing that you should do in the jury room is choose someone to be your foreperson.

 The foreperson acts as the chairperson of the meeting and is your spokesperson in court. He or she

 must see to it that the charges and the issues are taken up as given to you; that everyone has a

 chance to speak to these matters; and that your deliberations proceed in an orderly way.

        Once you start deliberating, do not talk to the courtroom deputy, or to me, or to anyone else

 except each other about the case. If you have any questions or messages, you must write them

 down on a piece of paper, signed by any of you, and then give them to the court security officer,

 who will give them to me, and I will respond as soon as I can. I may have to talk to the lawyers

 about what you have asked, so it may take me some time to get back to you. Any questions or

 messages normally should be sent to me through your foreperson.

        All of the exhibits will be sent to the jury room with you so you can review them during

 your deliberations.

        One more thing about messages. Do not ever write down or tell anyone outside the jury

 room how you stand on your votes. For example, do not write down or tell anyone outside the jury

 room that you are split 5-2, or 6-1, or whatever your vote happens to be. That should stay

 confidential until you are finished.

 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   86
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 94 of 121 PAGEID #: 28110




                                           Instruction No. 71

                                      DUTY TO DELIBERATE

        Now that all the evidence is in and the arguments are completed, you are free to talk about

 the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

 make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

 carefully and respectfully to each other’s views, and keep an open mind as you listen to what your

 fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

 your mind if you are convinced that other jurors are right and that your original position was wrong.

 And I mention again, your verdict must be unanimous.

        But do not ever change your mind just because other jurors see things differently, or just to

 get the case over with. In the end, your vote must be your own vote. It is important for you to

 reach unanimous agreement, but only if you can do so honestly and in good conscience.

        Listen carefully to what other jurors have to say, and then decide for yourself if the

 plaintiffMr. Johns has proven his claim by a preponderance of the evidence. Remember that, if you

 chose to take notes, the notes are for your personal use and should not be shared with other jurors.

 It is important that each juror rely solely on his or her recollection and not on another juror’s notes.

        No one will be allowed to hear your discussions in the jury room, and no record will be

 made of what you say. So, you should all feel free to speak your minds.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    87
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 95 of 121 PAGEID #: 28111




                                          Instruction No. 72

                    EXPERIMENTS, RESEARCH, AND INVESTIGATION

        Remember that you must make your decision based only on the evidence that you saw and

 heard here in court. Do not try to gather any information about the case on your own while you are

 deliberating.

        For example, do not conduct any experiments inside or outside the jury room; do not bring

 any books, like a dictionary, or anything else with you to help you with your deliberations; do not

 conduct any independent research, reading, or investigation about the case; and do not visit any of

 the places that were mentioned during the trial.

        During your deliberations, you must not communicate with or provide any information to

 anyone by any means about this case. You may not use any of the following to communicate to

 anyone any information about this case or to conduct any research about this case until I accept

 your verdict: any electronic device such as a telephone, cell phone, smart phone, iPhone,

 Blackberry, or computer; the internet or any internet service, or any test or instant messaging

 service; any internet chat room, blog, or website such as YouTube; or social media platform such as

 Facebook, MySpace, LinkedIn, Twitter, Instagram, Snapchat, or TikTok.

        Make your decision based only on the evidence that you saw and heard here in court.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                    88
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 96 of 121 PAGEID #: 28112




                                          Instruction No. 73

  INSTRUCTIONS AND FORM DO NOT RECOMMEND ANY PARTICULAR VERDICT

        I caution you that nothing said in these instructions and nothing in the verdict Verdict

 fForms prepared for your convenience is to suggest or convey in any way the verdict I think you

 should return. The verdict you return is your exclusive duty and responsibility as jurors.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                  89
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 97 of 121 PAGEID #: 28113




                                           Instruction No. 74

             NOTIFY COURT SECURITY OFFICER WHEN VERDICT IS READY

          When you arrive at a verdict, you will notify the Court Security Officer, who will inform the

 Court.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   90
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 98 of 121 PAGEID #: 28114




                                             Instruction No. 75

                                      WRITTEN INSTRUCTIONS

         The written form of the instructions on the law I have just given you will be available to you

 in the jury room.

         These instructions, which are contained in a three-ring binder, are placed in the charge of the

 foreperson you elect.

         You are invited to use these instructions in any way that will assist you in your deliberations

 and in arriving at a verdict.

         You may pass these instructions from juror to juror for individual reading and consideration,

 but you may not remove any one of the individual sheets from the binder.

         These written instructions, which are in exactly the same language as I have given them to

 you orally, represent the law that is applicable to the facts, as you find the facts to be.

         There is a table of contents on the first page of these instructions. You may readily locate

 any particular instruction by referring to this list.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                         91
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 99 of 121 PAGEID #: 28115




                                        Instruction No. 76

                                      FORM OF VERDICT

        The Court will provide you with the verdict Verdict formForm and Jury Verdict

 Interrogatorys which you will have with you in the jury room. I will now read the Verdict Form and

 Jury Verdict Interrogatoryverdict forms to you.



 References: Abbott v. E. I. du Pont de Nemours & Co., S.D. Ohio Case No. 2:17-cv-998, Final Jury

 Instructions.




                                                   92
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 100 of 121 PAGEID #: 28116



                                                                                  Formatted: Font: 11
                                                                                  pt
                                                                                  Formatted: Right:
                                                                                  -0.13", Line spacing:
                                                                                  single
                                                                                  Formatted: Left:
                                                                                  0.5", Right: 0.5",
                                                                                  Top: 0.3", Bottom:
                                                                                  0.3"




                                   93
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 101 of 121 PAGEID #: 28117


                                                                                                                      Commented [A20]:... P
                                        UNITED STATES DISTRICT COURT                                                  Formatted         ...
                                         SOUTHERN DISTRICT OF OHIO                                                    Formatted         ...
                                             EASTERN DIVISION
                                                                                                                      Formatted         ...
             IN RE: DAVOL, INC. / C.R. BARD,                    Case No. 2-18-md-2846                                 Formatted         ...
             INC. POLYPROPYLENE HERNIA
             MESH PRODUCTS LIABILITY                                                                                  Formatted         ...
             LITIGATION                                         JUDGE EDMUND A. SARGUS, JR.                           Formatted         ...
                                                                  Magistrate Judge Kimberly A. Jolson
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
             This document relates to:
             STEVEN JOHNS                                                       Case No. 2:18-cv-01509                Formatted         ...
                                                                                                                      Formatted         ...
                                             JURY VERDICT FORM                                                        Formatted         ...
                                                       NO. 1                                                          Formatted         ...
   1. Do you find in favor of Mr. Johns on his Negligence – Failure to Warn Design Defect claim against Defendants?
                                      Yes:                                                                            Formatted         ...
                                      No:                                                                             Formatted         ...

   2. Do you find in favor of Mr. Johns on his Negligence – Design Defect claim against Defendants?                   Formatted         ...
                                      Yes:                                                                            Formatted         ...
                                      No:
                                                                                                                      Formatted         ...
   3. Do you find in favor of Mr. Johns on his Strict Liability – Failure to Warn claim against Defendants?           Formatted         ...
                                      Yes:
                                                                                                                      Formatted         ...
                                      No:
                                                                                                                      Formatted         ...
   4. Do you find in favor of Mr. Johns on his Strict Liability – Design Defect claim against Defendants?
                                                                                                                      Formatted         ...
                                      Yes:
                                      No:                                                                             Formatted         ...
                                                                                                                      Formatted         ...
   5. Do you find in favor of Mr. Johns on his Breach of Express Warranty claim against Defendants?
                                      Yes:                                                                            Formatted         ...
                                      No:                                                                             Formatted         ...
   6. Do you find in favor of Mr. Johns on his Fraud claim against Defendants?                                        Formatted         ...
                                      Yes:                                                                            Formatted         ...
                                      No:
                                                                                                                      Formatted         ...
   1.7. Do you find in favor of Mr. Johns on his Negligent Misrepresentation claim against Defendants?                Formatted         ...
                                       Yes:
                                       No:                                                                            Formatted         ...
                                                                                                                      Formatted         ...
(All must agree)
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                _______________________________
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
       If your answer to the any of the question above is “Yes,” then answer the questions on the next pagebelow.
                                                                                                                      Formatted         ...
       If your answer to the all the questions above is “No,” do not answer the questions on the next pagebelow.      Formatted         ...
                                                                                                                      Formatted         ...
   8. W
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                          94
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
                                                                                                                      Formatted         ...
 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 102 of 121 PAGEID #: 28118



    What damages, if any, do you find Mr. Johns is entitled to?.                                                         Formatted: Font: 11
                                                                                                                         pt
                                            $
                                                                                                                         Formatted: Font: 11
9. Do you find that Mr. Johns has proven by clear and convincing evidence that Defendants’ conduct was (a)               pt, Condensed by
   intentionally fraudulent or (b) manifested a knowing and reckless indifference and disregard of Mr. Johns’s rights?   0.05 pt
                                    Yes:
                                                                                                                         Formatted: Font: 8
                                    No:
                                                                                                                         pt
   2.       to on his Negligence – Failure to Warn Design Defect claim.
                                                                                                                         Formatted: Normal,
    $                                                                                                                     No bullets or
                                                                                                                         numbering
                                                                                                                         Formatted: Font: 11
    (All must agree)                                                                                                     pt
                                                                                                                         Formatted: Normal,
                                                                                                                         Indent: Left: 2", First
                                                                                                                         line: 0.5", Line
                                                                                                                         spacing: 1.5 lines,
                                                                                                                         No bullets or
                                                                                                                         numbering
                                                                                                                         Formatted: Font: 11
                                                                                                                         pt, Condensed by
                                                                                                                         0.05 pt
                                                                                                                         Formatted: Right:
                                                                                                                         -0.13"
                                                                                                                         Formatted: Font
                                                                                                                         color: Black,
                                                                                                                         Condensed by 0.05
                                                                                                                         pt
                                                                                                                         Formatted: Indent:
                                                                                                                         Left: 2.5", No
                                                                                                                         bullets or
                                                                                                                         numbering
                                                                                                                         Formatted: Font: 11
                                                                                                                         pt
                                                                                                                         Formatted: Indent:
                                                                                                                         Left: 0.5", No
                                                                                                                         bullets or
                                                                                                                         numbering
                                                                                                                         Formatted: Indent:
                                                                                                                         Left: 0.5"
                                                                                                                         Formatted: Indent:
                                                                                                                         Left: 0.5", Line
                                                                                                                         spacing: single
                                                                                                                         Formatted: Font: 11
                                                                                                                         pt




                                                       95
    Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 103 of 121 PAGEID #: 28119



     _______________________________                                                  Formatted: Indent:
                                                                                      Left: 0.5", Line
                                                                                      spacing: single




                                                                                      Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 104 of 121 PAGEID #: 28120



                  UNITED STATES DISTRICT COURT                                                                      Formatted: Left,
                                         SOUTHERN DISTRICT OF OHIO                                                  Indent: Left: 0.5",
                                             EASTERN DIVISION                                                       Add space between
                                                                                                                    paragraphs of the
                                                                                                                    same style,
                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846                                  Widow/Orphan
                  INC. POLYPROPYLENE HERNIA                                                                         control
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                     JURY VERDICT FORM NO. 2

             1. Do you find in favor of Mr. Johns on his Negligence – Failure to WarnDesign Defect claim against
                Defendants?

                  Yes:
                  No:

                                                                                                                    Formatted: Indent:
                  (All must agree)                                                                                  Left: 0.5", Space
                                                                                                                    Before: 12.7 pt,
                                                                                                                    Font Alignment:
                                                                                                                    Baseline
                                                                                                                    Formatted: Indent:
                                                                                                                    Left: 0.5", Line
                                                                                                                    spacing: 1.5 lines
                                                              _______________________________


                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                    Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 105 of 121 PAGEID #: 28121



    2. What damages, if any, do you find Mr. Johns is entitled to on his Negligence – Failure to Warn Design
       Defect claim.

       $

       (All must agree)

                                                                                                               Formatted: Indent:
                                                                                                               Left: 0.5", Line
                                                                                                               spacing: 1.5 lines



                                                   _______________________________




                                                                                                               Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 106 of 121 PAGEID #: 28122



                                                 UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                     JURY VERDICT FORM NO. 3

             1. Do you find in favor of Mr. Johns on his Strict Products Liability – Failure to Warn Design Defect claim
                against Defendants?

                  Yes:
                  No:

                  (All must agree)

                                                                                                                           Formatted: Indent:
                                                                                                                           Left: 0.5", Line
                                                                                                                           spacing: 1.5 lines



                                                              _______________________________

                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                           Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 107 of 121 PAGEID #: 28123



    2. What damages, if any, do you find Mr. Johns is entitled to on his Strict Products Liability – Failure to
       Warn Design Defect claim.

       $

       (All must agree)

                                                                                                                  Formatted: Indent:
                                                                                                                  Left: 0.5", Line
                                                                                                                  spacing: 1.5 lines



                                                     _______________________________




                                                                                                                  Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 108 of 121 PAGEID #: 28124



                                                 UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                     JURY VERDICT FORM NO. 4

             1. Do you find in favor of Mr. Johns on his Strict Products Liability – Failure to WarnDesign Defect claim
                against Defendants?

                  Yes:
                  No:

                  (All must agree)

                                                                                                                          Formatted: Indent:
                                                                                                                          Left: 0.5", Line
                                                                                                                          spacing: 1.5 lines



                                                              _______________________________

                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                          Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 109 of 121 PAGEID #: 28125



    2. What damages, if any, do you find Mr. Johns is entitled to on his Strict Products Liability – Failure to   Formatted: Space
       Warn claim.                                                                                                Before: 0 pt


       $

       (All must agree)

                                                                                                                  Formatted: Indent:
                                                                                                                  Left: 0.5", Line
                                                                                                                  spacing: 1.5 lines



                                                     _______________________________




                                                                                                                  Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 110 of 121 PAGEID #: 28126



                                                 UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                     JURY VERDICT FORM NO. 5

             1. Do you find in favor of Mr. Johns on his Breach of Express Warranty claim against Defendant C.R.
                Bard, Inc.Defendants?

                  Yes:
                  No:

                  (All must agree)

                                                                                                                    Formatted: Indent:
                                                                                                                    Left: 0.5", Line
                                                                                                                    spacing: 1.5 lines



                                                              _______________________________

                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                    Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 111 of 121 PAGEID #: 28127



    2. What damages, if any, do you find Mr. Johns is entitled to on his Breach of Express Warranty claim.

       $

       (All must agree)

                                                                                                             Formatted: Indent:
                                                                                                             Left: 0.5", Line
                                                                                                             spacing: 1.5 lines



                                                   _______________________________




                                                                                                             Formatted: Left
0
    Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 112 of 121 PAGEID #: 28128



                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION                                                   Formatted:
                                                                                                           Centered, Indent:
              IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846                             Left: 0.5"
                              INC. POLYPROPYLENE HERNIA                                                    Formatted: Indent:
                               MESH PRODUCTS LIABILITY                                                     Left: 0.5"
           LITIGATION                               JUDGE EDMUND A. SARGUS, JR.                            Formatted:
                               Magistrate Judge Kimberly A. Jolson                                         Centered, Indent:
                                                                                                           Left: 0.5", First line:
                                                                                                           0"
                                         This document relates to:                                         Formatted:
                 STEVEN JOHNS                                         Case No. 2:18-cv-01509               Centered, Indent:
                                                                                                           Left: 0.5"
                                                                                                           Formatted:
                                      JURY VERDICT FORM NO. 6                                              Centered, Indent:
      1.    Do you find in favor of Mr. Johns on his Breach of Implied Warranty of Merchantability claim   Left: 0.5", First line:
                                                                                                           0"
                                             against Defendants?
                                            Yes:                                                           Formatted: Indent:
                                            No:                                                            Left: 0.5", Don't add
                                                                                                           space between
                                                                                                           paragraphs of the
                              (All must agree)                                                             same style, No
                                                                                                           widow/orphan
                                                                                                           control, Font
                                                                                                           Alignment: Auto
                                                           _______________________________                 Formatted: Normal,
                                                                                                           Centered, Indent:
            If your answer to the question above is “Yes,” then answer the question on the next page.      Left: 0.5", Space
                                                                                                           Before: 0 pt, Don't
                                                                                                           add space between
           If your answer to the question above is “No,” do not answer the question on the next page.
                                                                                                           paragraphs of the
                                                                                                           same style, No
                                                                                                           bullets or
                                                                                                           numbering, No
                                                                                                           widow/orphan
                                                                                                           control, Font
                                                                                                           Alignment: Auto
                                                                                                           Formatted:
                                                                                                           Centered, Indent:
                                                                                                           Left: 0.5", Don't add
                                                                                                           space between
                                                                                                           paragraphs of the
                                                                                                           same style, No
                                                                                                           widow/orphan
                                                                                                           control
                                                                                                           Formatted:
                                                                                                           Centered, Indent:
                                                                                                           Left: 0.5", Don't add
                                                                                                           space between
                                                                                                           paragraphs of the
                                                                                                           same style, Line
                                                                                                           spacing: single, No
                                                                                                           widow/orphan
                                                                                                           control
                                                                                                           Formatted: Left
0
    Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 113 of 121 PAGEID #: 28129



      2.   What damages, if any, do you find Mr. Johns is entitled to on his Breach of Implied Warranty of
                                           Merchantability claim.

                                           $

                            (All must agree)



                                                         _______________________________




                                                                                                             Formatted: Left
0
    Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 114 of 121 PAGEID #: 28130



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION                                                   Formatted:
                                                                                                             Centered, Indent:
               IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846                              Left: 0.5"
                               INC. POLYPROPYLENE HERNIA                                                     Formatted: Indent:
                                MESH PRODUCTS LIABILITY                                                      Left: 0.5"
            LITIGATION                               JUDGE EDMUND A. SARGUS, JR.                             Formatted:
                                Magistrate Judge Kimberly A. Jolson                                          Centered, Indent:
                                                                                                             Left: 0.5", First line:
                                                                                                             0"
                                          This document relates to:                                          Formatted:
                  STEVEN JOHNS                                         Case No. 2:18-cv-01509                Centered, Indent:
                                                                                                             Left: 0.5"
                                                                                                             Formatted:
                                       JURY VERDICT FORM NO. 7                                               Centered, Indent:
       1.     Do you find in favor of Mr. Johns on his Breach of Implied Warranty for a Particular Purpose   Left: 0.5", First line:
                                                                                                             0"
                                            claim against Defendants?
                                              Yes:                                                           Formatted: Indent:
                                              No:                                                            Left: 0.5", Don't add
                                                                                                             space between
                                                                                                             paragraphs of the
                               (All must agree)                                                              same style, No
                                                                                                             widow/orphan
                                                                                                             control, Font
                                                                                                             Alignment: Auto
                                                            _______________________________                  Formatted: Normal,
                                                                                                             Centered, Indent:
             If your answer to the question above is “Yes,” then answer the question on the next page.       Left: 0.5", Space
                                                                                                             Before: 0 pt, Don't
                                                                                                             add space between
            If your answer to the question above is “No,” do not answer the question on the next page.
                                                                                                             paragraphs of the
                                                                                                             same style, No
                                                                                                             bullets or
                                                                                                             numbering, No
                                                                                                             widow/orphan
                                                                                                             control, Font
                                                                                                             Alignment: Auto
                                                                                                             Formatted:
                                                                                                             Centered, Indent:
                                                                                                             Left: 0.5", Don't add
                                                                                                             space between
                                                                                                             paragraphs of the
                                                                                                             same style, No
                                                                                                             widow/orphan
                                                                                                             control
                                                                                                             Formatted:
                                                                                                             Centered, Indent:
                                                                                                             Left: 0.5", Don't add
                                                                                                             space between
                                                                                                             paragraphs of the
                                                                                                             same style, Line
                                                                                                             spacing: single, No
                                                                                                             widow/orphan
                                                                                                             control
                                                                                                             Formatted: Left
0
    Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 115 of 121 PAGEID #: 28131



     2.    What damages, if any, do you find Mr. Johns is entitled to on his Breach of Implied Warranty for
                                         a Particular Purpose claim.

                                            $

                             (All must agree)



                                                          _______________________________




                                                                                                              Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 116 of 121 PAGEID #: 28132



                                                 UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                    JURY VERDICT FORM NO. 86

             1. Do you find in favor of Mr. Johns on his Fraud claim against Defendants?

                  Yes:
                  No:

                  (All must agree)

                                                                                                                    Formatted: Indent:
                                                                                                                    Left: 0.5", Line
                                                                                                                    spacing: 1.5 lines



                                                              _______________________________

                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                    Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 117 of 121 PAGEID #: 28133



    2. What damages, if any, do you find Mr. Johns is entitled to on his Fraud claim?


       $

       (All must agree)

                                                                                        Formatted: Indent:
                                                                                        Left: 0.5", Line
                                                                                        spacing: 1.5 lines



                                                   _______________________________




                                                                                        Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 118 of 121 PAGEID #: 28134



                                                 UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                        Case No. 2:18-cv-01509


                                                    JURY VERDICT FORM NO. 97

             1. Do you find in favor of Mr. Johns on his Negligent Misrepresentation claim against Defendants?

                  Yes:
                  No:

                  (All must agree)

                                                                                                                    Formatted: Indent:
                                                                                                                    Left: 0.5", Line
                                                                                                                    spacing: 1.5 lines



                                                              _______________________________

                  If your answer to the question above is “Yes,” then answer the question on the next pagebelow.

                  If your answer to the question above is “No,” do not answer the question on the next pagebelow.




                                                                                                                    Formatted: Left
         0
     Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 119 of 121 PAGEID #: 28135



    2. What damages, if any, do you find Mr. Johns is entitled to on his Negligent Misrepresentation claim?   Formatted: Space
                                                                                                              Before: 0 pt
       $

       (All must agree)

                                                                                                              Formatted: Indent:
                                                                                                              Left: 0.5", Line
                                                                                                              spacing: 1.5 lines



                                                   _______________________________




                                                                                                              Formatted: Left
0
                 Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 120 of 121 PAGEID #: 28136



                                                UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF OHIO
                                                      EASTERN DIVISION

                  IN RE: DAVOL, INC. / C.R. BARD,            Case No. 2-18-md-2846
                  INC. POLYPROPYLENE HERNIA
                  MESH PRODUCTS LIABILITY
                  LITIGATION                                 JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson


nt relates to:
                  STEVEN JOHNS                                       Case No. 2:18-cv-01509

                                                JURY VERDICT INTERROGATORY

                        Answer this interrogatory only if you found in favor of Mr. Johns on any of his claims against
                  Defendants.

                         Do you find that Mr. Johns has proven by clear and convincing evidence that Defendants’ conduct
                  was (a) was willful and malicious, (b) intentionally fraudulent, and/or (cb) manifested a knowing and
                  reckless indifference and disregard of Mr. Johns’s rights?


                  Yes:
                  No:


                  (All must agree)




                                                              _______________________________



                                                                                                                           Formatted: Indent:
                                                                                                                           Left: 0"




                                                                                                                           Formatted: Left
         0
Case: 2:18-cv-01509-EAS-KAJ Doc #: 544 Filed: 09/07/21 Page: 121 of 121 PAGEID #: 28137




                                 CERTIFICATE OF SERVICE                                              Formatted: Right:
                                                                                                     1"
         I hereby certify that on September 7, 2021, I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will serve a copy of the foregoing on all

  counsel of record.


                                                     /s/ David J. Butler
                                                     Plaintiffs’ Liaison Counsel
